Title: From George Washington to Van Swearingen, 15 May 1761
From: Washington, George
To: Swearingen, Van (1719-1788)



Dr. Sir:
Mr. Stogdon’s, May 15, 1761.

At the Cock fight on Saturday last I promis’d to be at a Wedding at Mendenhall’s Mill Yesterday, which together with an Affair that I had to settle on Bullskin (that detain’d me a day longer there than I expected) prevented my taking Shepherds Town and your House on my Way, I intend this day to pass along the North Mountain, and to morrow attend a Meeting at McGills on the Cumberland Road, and from thence to Winchester in order to wait my doom on Monday.
I have made a just and proper use of the Inclos’d, and as I shall pretty near finish my Tour to day, I send to you, that you may, if you think it expedient, communicate the contents to your Neighbours and Friends, Col. Stephens proceedings is a matter of the greatest amazement to me. I have come across sundry of his Letters directed to the Freeholders wherein he informs them that he acquitted himself of what was charged to him on the Streets of Winchester while you were present, and goes on to draw Comparisons to prove his Innocence, which are by no means applicable unless he had continued them,

However His conduct throughout the whole is very obvious to all who will be convinced, but I find there are some that do not choose to have their Eyes opened.
I hope my Interest in your Neighbourhood still stands good, and as I have the greatest reason to believe you can be no Friend to a Person of Colo. Stephens Principles; I hope, and indeed make no doubt that you will contribute your aid towards shutting him out of the Public trust he is seeking, could Mercer’s Friends and mine be hurried in at the first of the Poll it might be an advantage, but as Sheriff I know you cannot appear in this, nor would I by any mean have you do any thing that can give so designing a Man as Colo. Stevens the least trouble. I am, etc.
